
	
		II
		Calendar No. 1128
		110th CONGRESS
		2d Session
		H. R. 7005
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Received
		
		
			December 8
			 (legislative day, November 20), 2008
			Read the first time
		
		
			December 9, 2008
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to provide alternative minimum tax relief for individuals for
		  2008.
	
	
		1.Short title, etc
			(a)In
			 generalThis Act may be cited
			 as the Alternative Minimum Tax Relief
			 Act of 2008.
			(b)ReferenceExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			2.Extension of alternative minimum tax relief
			 for nonrefundable personal credits
			(a)In generalParagraph (2) of section 26(a) is
			 amended—
				(1)by striking or 2007 and
			 inserting 2007, or 2008, and
				(2)by striking 2007 in the heading
			 thereof and inserting 2008.
				(b) Effective dateThe amendments made by this section shall
			 apply to taxable years beginning after December 31, 2007.
			3.Extension of increased alternative minimum
			 tax exemption amount
			(a)In generalParagraph (1) of section 55(d) is
			 amended—
				(1)by striking ($66,250 in the case of
			 taxable years beginning in 2007) in subparagraph (A) and inserting
			 ($69,950 in the case of taxable years beginning in 2008),
			 and
				(2)by striking ($44,350 in the case of
			 taxable years beginning in 2007) in subparagraph (B) and inserting
			 ($46,200 in the case of taxable years beginning in 2008).
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			4.Increase of AMT
			 refundable credit amount for individuals with long-term unused credits for
			 prior year minimum tax liability, etc
			(a)In
			 generalParagraph (2) of section 53(e) is amended to read as
			 follows:
				
					(2)AMT refundable
				credit amountFor purposes of paragraph (1), the term AMT
				refundable credit amount means, with respect to any taxable year, the
				amount (not in excess of the long-term unused minimum tax credit for such
				taxable year) equal to the greater of—
						(A)50 percent of the
				long-term unused minimum tax credit for such taxable year, or
						(B)the amount (if any) of the AMT refundable
				credit amount for the taxpayer’s preceding taxable year (determined without
				regard to subsection
				(f)(2)).
						.
			(b)Treatment of
			 certain underpayments, interest, and penalties attributable to the treatment of
			 incentive stock optionsSection 53 is amended by adding at the
			 end the following new subsection:
				
					(f)Treatment of
				certain underpayments, interest, and penalties attributable to the treatment of
				incentive stock options
						(1)AbatementAny
				underpayment of tax outstanding on the date of the enactment of this subsection
				which is attributable to the application of section 56(b)(3) for any taxable
				year ending before January 1, 2008 (and any interest or penalty with respect to
				such underpayment which is outstanding on such date of enactment), is hereby
				abated. The amount determined under subsection (b)(1) shall not include any tax
				abated under the preceding sentence.
						(2)Increase in
				credit for certain interest and penalties already paidThe AMT refundable credit amount, and the
				minimum tax credit determined under subsection (b), for the taxpayer’s first 2
				taxable years beginning after December 31, 2007, shall each be increased by 50
				percent of the aggregate amount of the interest and penalties which were paid
				by the taxpayer before the date of the enactment of this subsection and which
				would (but for such payment) have been abated under paragraph
				(1).
						.
			(c)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendment made
			 by this section shall apply to taxable years beginning after December 31,
			 2007.
				(2)AbatementSection
			 53(f)(1) of the Internal Revenue Code of 1986, as added by subsection (b),
			 shall take effect on the date of the enactment of this Act.
				
	
		
			Passed the House of
			 Representatives September 24, 2008.
			Lorraine C. Miller,
			Clerk
		
	
	
		December 9, 2008
		Read the second time and placed on the
		  calendar
	
